Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                         DETAILED ACTION

1. This action is response to application filed on 01/26/2021. Claims 1-23 are pending.     
2. Acknowledgment is made of applicant's amendments to the specification filed on 01/26/2021. 
3. The Information Disclosure Statement filed on 01/25/2021 is considered.
                                   
                                            Reasons for allowance

 	4. With respect to claims 1 and 17, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole.
	5. The prior art of record (in particular, U.S. 9,258,312 to O’Neill et al. (hereinafter " O’Neill' 075")) does not disclose, with respect to claim 1, for each parsed request: identifying at least one policy applicable to the  request by mutatis mutandis. Accordingly, claims 1-23 are allowed.
	6. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusions

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/         Primary Examiner, Art Unit 2452